Citation Nr: 1221730	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 22, 1994, for the grant of service connection for fibrocystic breast disease.  

2.  Entitlement to a higher initial disability evaluation for fibrocystic breast disease, rated noncompensable, prior to August 21, 2008, and 10 percent disabling, on and after August 21, 2008. 

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to October 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981, from January 1982 to January 1986 and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 1998 determination of the Roanoke, Virginia, Regional Office (RO).  During the pendency of the appeal the Veteran relocated to the Georgia; thus, the Atlanta RO properly has jurisdiction over her claims.  

In April 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Board previously remanded these matters in November 1999, June 2003, November 2007, June 2009 and February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In February 2012, the Board remanded the Veteran's claims seeking (I) an earlier effective date for the grant of service connection for fibrocystic breast disease; (II) a higher initial disability evaluation for fibrocystic breast disease; and (III) a TDIU, prior to October 17, 2005, instructing the AMC/RO to undertake specific development efforts.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, the Board must ensure there has been, at least substantial, compliance with earlier remand instructions and, if such is not the case, it is error not to return the matter the agency of original jurisdiction (AOJ) and direct compliance.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

In February 2012, the Board acknowledged that the Veteran filed a timely notice of disagreement with the effective date assigned for the grant of service connection for fibrocystic breast disease in a December 1998 rating action, and the AMC/RO was instructed to issue an appropriate Statement of the Case (SOC) in a June 2003 Board remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Nonetheless, while apparently granting a December 9, 1996, effective date for the condition, a May 2006 Supplemental Statement of the Case (SSOC) on the matter did not articulate a basis for the assigned effective date or contain relevant laws and regulations governing the assignment of effective dates.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2011).  In light of these factors, the February 2012 Board remand instructed the AMC/RO to provide an adequate SOC and allow the Veteran an opportunity to perfect appellate review.  Neither the claims folder nor the Virtual VA system document the AMC/RO issuing any such SOC.  

The February 2012 remand also instructed the AMC/RO to ascertain whether, prior to ceasing employment on October 17, 2005, the Veteran's employment was "substantially gainfully" within the meaning of 38 C.F.R. § 4.16 (2011).  In particular, the AMC/RO was directed to undertake appropriate efforts to determine the Veteran's annual income from June 15, 1991, to October 17, 2005, and establish if, at any time, her income was below the poverty threshold level.  See Faust v. West, 13 Vet. App. 342 (2000).  Again, neither the claims folder nor the Virtual VA system reflects efforts to comply with these February 2012 remand instructions.  

In addition, the February 2012 remand directed the AMC/RO to undertake further development efforts in connection with the Veteran's higher disability evaluation claims, to include a TDIU.  In particular, the Board concluded the duty to assist required VA to attempt to obtain relevant, reasonably identified and likely outstanding (I) VA treatment records, dated since December 2010, and (II) private treatment records, dated since October 2005.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Moreover, given an indication of outstanding records and the decision granting service connection for breast cancer, the February 2012 remand instructed the AMC/RO to schedule the Veteran for an appropriate VA examination in connection with her higher disability evaluation claims.  Id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  A review of the claims folder and the Virtual VA system does not reflect efforts by the AMC/RO to comply with the respective remand instructions.  

In sum, the AMC/RO has not complied with the terms of the February 2012 remand, for the reasons discussed above.  Thus, the Board is without discretion and must return these matters to the AMC/RO to ensure compliance with the remand order.  See D'Aries and Stegall, both supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of her fibrocystic breast disease symptomatology.  

2.  The AMC/RO should ask the Veteran to identify all sources of private breast treatment and/or hospitalization, since November 2006, to include private physicians M. Cooper-Smith, M.D., C. Franklin, M.D., J. Ogundipe, M.D., and S. Logani, M.D., and the private Emory University Hospital, Lewis-Gale Medical Center and Southern Crescent Primary Care facility.  The AMC/RO should undertake appropriate efforts to attempt to obtain any identified records.  All development efforts should be associated with the claims file.

3.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respective breast conditions, dated since December 2010, to include any fee-basis provider(s).  All development efforts and any negative response(s) should be associated with the claims file.   

4.  Undertake appropriate efforts to determine the Veteran's annual income, from June 15, 1991 (i.e. the date following final separation from service), to October 17, 2005, and determine if such income was below the poverty threshold level for this period.  These efforts should be associated with the claims folder, to include the relevant poverty threshold levels for this period.  

5.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determination the nature, extent and severity of her fibrocystic breast disease.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.

With respect to the Veteran's right and left breast, the examiner must clearly diagnose all conditions and manifestations of the fibrocystic breast condition.  Then, as it relates to each diagnosed condition, the examiner should (I) detail the extent and severity of the condition and (II) state whether cancer of the breasts or fibrocystic breast disease is the primary manifestation present.  If the observed manifestation(s) includes scarring and/or any other skin condition, the examiner should provide (A) the measurement(s), (B) percentage of her entire body and (C) percentage of exposed skin affected.  

The examiner should also specifically state whether it is at least as likely as not that prior to October 17, 2005, without taking into account her age, any service-connected disability alone precluded the Veteran from obtaining or maintaining any gainful employment (consistent with her education and occupational experience).  

Then, the examiner should state whether it is at least as likely as not that prior to October 17, 2005, without taking into account her age, the aggregate of the Veteran's service-connected disabilities precluded her from obtaining or maintaining any gainful employment (consistent with her education and occupational experience).  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

6.  Upon completion of the aforementioned development efforts, the AMC/RO must issue the Veteran a Statement of the Case (SOC), with respect to her claim for an effective date prior to June 22, 1994, for the grant of service connection for fibrocystic breast disease, to include notification of the need to timely file a Substantive Appeal to perfect appellate review of this claim.  

7.  Then, the AMC/RO must readjudicate the matters on appeal, to include the entitlement to a TDIU, prior to October 17, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



